Citation Nr: 1754040	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-38 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for service connection for sleep apnea.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for service connection for diabetes mellitus (diabetes).  

4.  Whether new and material evidence has been received to reopen a claim for service connection for service connection for a gastrointestinal disability, to include gastritis, positive h. pylori, and gastroesophageal reflux disease (GERD).  

5.  Whether new and material evidence has been received to reopen a claim for service connection for service connection for degenerative arthritis of multiple joints, including the knees, hands, elbows, fingers, and feet. 

6.  Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963 and from November 1990 to May 1991 with additional unverified service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that there are outstanding VA and/or private treatment records relevant to the issues on appeal.  In 2009, the Veteran provided authorization for a private treatment provider, Dr. P.V.B., from 1993 to present.  However, the only treatment records obtained from that provider were dated from 2009 to 2012.  There is no evidence that records prior to 2009 were unavailable or that the Veteran received proper notification that such identified records were not obtained according to 38 C.F.R. § 3.159 (2017).  Moreover, in the records obtained from Dr. P.V.B., the Veteran was noted to have a history of psoriatic arthritis and to be presently followed by rheumatology.  There are no treatment records in the claims file that document such treatment and the most recent VA treatment records in the claims file are dated in 2009.  

The Board finds that this evidence clearly raises the possibility that relevant VA and/or private treatment records are outstanding.  VA has a duty to obtain all relevant and available records of VA and private treatment.  38 U.S.C. § 5103A(b) (West 2012); see Massey v. Brown, 7 Vet. App. 204 (1994); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  As these records are relevant to the appeal, efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2017). 

In addition, the Board notes that the Veteran's service has not yet been verified.  In fact, even prior adjudicatory documents note that the Veteran's service from September 1994 to December 1994 has not been documented and that there are National Guard service treatment records through 1996 in the claims file.  In 2014, the Veteran submitted to VA a completed Standard Form 180, identifying his service in the National Guard; however, it does not appear that any attempt has been made to verify the Veteran's service or obtain any outstanding service treatment records related to such service.  The Board finds that as some of the service treatment records from the Veteran's National Guard service document treatment for injuries, disabilities, or symptoms relevant to the disabilities claimed on appeal, it is necessary to verify the Veteran's periods of service, to include active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), prior to determining whether the claim can or should be reopened.  

Finally, the Board notes that while some service treatment records were clearly of record at the time of the prior decisions at issue in the current claim, an April 2016 supplemental statement of the case (SSOC) states that new service treatment records were added to the claims file in January 2015.  It is unclear which of these records, are actually new, as some of the records identified as added in 2015 seem to be referenced in prior adjudicatory documents.  The Board further notes that under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  As such, on remand, the RO must identify which records were in fact new and then consider the application of 38 C.F.R. § 3.156(c) in determining whether new and material evidence is actually required for the issues that were denied by the RO in the current claim for the failure to submit new and material evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment, including all treatment with Dr. P.V.B. from 1993, treatment for psoriatic arthritis, and treatment with "rheumatology" referenced in Dr. P.V.B.'s treatment records.  

Then obtain all outstanding VA treatment records and all private treatment records identified and authorized by the Veteran.  

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Take all necessary steps to verify all periods of the Veteran's service, including all periods of active duty, ACDUTRA, and INACDUTRA.

3.  Obtain service treatment records for all periods of active duty, ACDUTRA, and INACDUTRA.  

4.  Determine and specify which service treatment records were newly obtained in January 2015 and which were previously considered in prior adjudicatory documents. 

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  The AOJ should specifically consider whether new and material evidence is required for any of the above claimed benefits in light of any service treatment records obtained since any previous final decisions.  The AOJ must also consider whether a new VA examination is necessary given any service treatment records obtained subsequent to the 2012 VA examinations.  

6.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




